Fourth Court of Appeals
                                 San Antonio, Texas
                                        June 6, 2019

                                    No. 04-18-00564-CR

                                    David Lee YOUNG,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 226th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017CR2062
                     The Honorable Laura Lee Parker, Judge Presiding


                                      ORDER
        On May 22, 2019, appellant filed a “Motion for Abeyance and Remand for a Hearing [to]
Disqualify and Recuse the Bexar County District Attorney’s Office.” We ORDER the State to
file a response on or before June 21, 2019, addressing appellant’s motion to abate and remand
this case to the trial court for a hearing on the issue of disqualification.

       It is so ORDERED on June 6, 2019.


                                                          PER CURIAM


       ATTESTED TO: _______________________
                    Keith E. Hottle
                    Clerk of Court